UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8- K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 21, 2009 CERADYNE, INC. (Exact name of registrant as specified in its charter) Delaware 000-13059 33-0055414 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3169 Red Hill Avenue, Costa Mesa, CA (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(714) 549-0421 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Exhibit Index on page 4 Item 7.01Regulation FD Disclosure. On July 21, 2009, Ceradyne, Inc. issued a press release announcing that it has received an $18.7 million order for SAPI (Small Arms Protective Inserts) lightweight ceramic body armor from the U.S. Army RDECOM, Aberdeen Proving Grounds, Maryland. A copy of this press release is being furnished as Exhibit 99.1 to this Current Report on Form 8-K. On July 23, 2009, Ceradyne, Inc. issued a press release announcing that in response to the U.S. Marine Corps Systems Command (MARCORSYSCOM) solicitation, it has been awarded Deelopment Test Helmet awards valued at approximately $1.2 million. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1 and Exhibit 99.2, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description 99.1 Press release of Ceradyne, Inc. dated July 21, 2009. Exhibit Number Description 99.2 Press release of Ceradyne, Inc. dated July 23, 2009. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CERADYNE, INC. July 24, 2009 By: /s/ Jerrold J. Pellizzon Jerrold J. Pellizzon Chief Financial Officer and Secretary 3 EXHIBIT INDEX Exhibit Number Description 99.1 Press release of Ceradyne, Inc. dated July 21, 2009. Exhibit Number Description 99.2 Press release of Ceradyne, Inc. dated July 23, 2009. 4
